DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 2/20/20.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 8-14 are allowable over the prior art of record because the art of record does not disclose nor render obvious a an auxiliary switch unit configured to open and close a line which connects a voltage output end of the auxiliary power supply unit and the load to each other, the auxiliary switch unit including a predetermined number of switching elements from a side of the load among the plurality of switching elements in the main switch unit, and another one or a plurality of switching elements connected in series between the predetermined number of switching elements and the voltage output end of the auxiliary power supply unit; and
a control unit configured to drive the switching elements of the main switch unit and the auxiliary switch unit such that a current is supplied to the load from the auxiliary power supply unit to charge a capacitance of the load by closing the auxiliary switch unit before the main switch unit is closed or immediately after the main switch unit is closed when the DC high voltage from the main voltage generator starts to be applied to the load by closing the main switch unit from an opened state, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        4/21/22